Government contract. In the petition filed in this case plaintiff claimed the sum of $156,883 for losses alleged to have been sustained in the performance of five contracts listed in the petition and for losses alleged to have been sustained in connection with the termination of a contract listed in the petition, including losses on acquisition of special facilities, preservation of facilities, and legal fees.
Upon a stipulation filed by the parties it was agreed that plaintiff incurred expenditures as stated for which it has not been reimbursed in the amount of at least $50,000 in connection, with performance and termination of the contracts in suit.
Upon plaintiff’s offer to compromise, which was accepted by the defendant, and upon a stipulation filed by the parties and upon a report of a commissioner of the court recommending judgment in the agreed, amount, it was ordered that judg.ment be entered in favor of the plaintiff in the sum of $50,000.